  Case 9:19-mj-08188-DLB Document 1 Entered on FLSD Docket 05/07/2019 Page 1 of 9

AO 91 (Rev. 08/09) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern Di stri ct of Flori da

                  U nited States of A merica                        )
                               v.                                   )
                                                                    )       Case No. 19-MJ- f>l 8'g -DLB
                 Donald Nehemiah Watson                             )                                   ~----------------~
                                                                                                         FILED BY "5£  D.C.
                                                                    )
                                                                    )
                           Defendant(s)
                                                                                                                   MAY 07 2019
                                                    CRIMINAL COMPLAINT                                             ANGELA E. NOBLE
                                                                                                                  CLERK U.S. DIST. CT.
                                                          ~II owmg
         I, the complainant in this case, state that t he 10       . true to the best of my kn.u~~~~sm.~o~.~F~·--~w~.P~.B~·----~
                                                                . ts
On or about the date(s) of                   May 6, 2019                   in the county of      Palm Beach and elsewhere         in the

     Southern          D istri ct of _ _ __,_F""'
                                               Io'-'-ri"d""
                                                         ' a_ _ _ , the defendant(s) violated:

            Code Section                                                      Offense Description
Title 8, United States Code, Section           The defendant brought an alien into the United States at a place other than a
1324(a)(1 )(A)(i)                              designated port of entry or pla ce other than as designated by the
                                               Commissioner; and
                                                                                                       -to                          ~
Title 18, United States Code,                  The defendant, upon the high seas, failed to heavef'('hen command ed to do           X1'11
Section 2237(a )(1)                            so by a federal agent.




         This criminal complaint is based on these facts:
See attached Affidavit




         ~ Continued on the attached sheet.




                                                                                      Xavi er Martinez, Special Agent, HSI
                                                                                                 Printed name and title

Sworn to bef ore me and signed in my presence.


Date :            05/07/2019


City and state:                  West Palm Beach Florida                        Hon . Dave Lee Brannon , U.S. Magistrate Judge
                                                                                                 Printed name and title
Case 9:19-mj-08188-DLB Document 1 Entered on FLSD Docket 05/07/2019 Page 2 of 9




                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

           I, Xav ier Martinez, bei ng first duly sworn on oath , deposes and says:

           1.      I am a Special Agent in the United States Department ofHomeland Security (DHS),

   Imm igration and Customs Enforcement (ICE), ass igned to the Homeland Security Investi gations

   (HSI) fo r the office of the Ass istant Special Agent in Charge (ASAC) in West Palm Beach, FL. I

   have been a Special Agent of (HSI) and its predecessor, the Office of Investigations (OI) for the

   past 9 years. As an HSI Spec ial Agent, part of my duties entails the investi gation of indi vid uals

   who illegally enter into the United States as we ll as the unlawful bri nging in of aliens.

           2.      D ue to this experience and training, I am fa mi li ar w ith common routes and methods

   employed by those seeking to smuggle aliens and contraband in the United States.

           3.      I obtained the fo llowi ng information th rough personal observations, and from other

   law enforcement offi cers who are familiar with thi s investigation.

           4.      Due to the limited scope of this docume nt, I have not included in this affidav it all

   facts known to investigators at this time. I have only included facts suffi cient to show that probable

   cause exists to believe that the target of this investigati on is engaged in the criminal activity

   descri bed herein and sufficient to establish pro bable cause to use the investi gative techniques set

   forth herein.

                                      FACTUAL BACKGROUND

           5.      On May 6, 201 9, at approx imately 2: 00a. m. , members of the Palm Beach Sheriffs

   Marine Enfo rcement Unit (hereinafter MEU) spotted a target of interest (hereinafter TOI) on their

   radar system. Onboard the MEU vessel were offi cers with the Palm Beach Sherriffs Office as

   well as United States Border Patrol (USBP) Agent Miguel Esteves . After seeing the TOI on the

   radar, they navigated towards its location. As they neared the TOI's location they noticed a
Case 9:19-mj-08188-DLB Document 1 Entered on FLSD Docket 05/07/2019 Page 3 of 9




   blinking wh ite light to the west of the MEU. The MEU then identified the TOI when they came

   within approximately 100 yards of it (approxi mate location N26 43.00 W -80 0 1.00) and confirmed

   that it had no navigation lights turned on. This location is approximately 1 mile east of The

   Breakers Hotel in Palm Beach, FL. At that point the MEU activated their emergency equipment

   (blue lights and siren) directing the TOJ to stop. The TOI then increased its speed and drove in an

   evasive manner. The MEU pursued the TOI and requ ested further assistance from the Palm Beach

   Sheriffs Office and the United States Coast Guard (USCG). Officers were able to observe that

   the TOI was displaying a vessel registration number of NPO 13085 and markings indicatin g that

   the TOI was a 21 foot " Wahoo". Officers also observed that onboard there were two black males.

   The driver of the boat was observed wearing all black clothing; the second male was wearing jeans

   and a black shirt.

           6.       MEU continued to pursue the TOT. The TOT continued to evade the MEU and was

   traveling east (offshore). PBSO Air Support (AS) was able to join the pursuit and confirmed that

   the TOI was occupied by two males . Approximately 5 minutes later, USCG arrived on scene and

   took over as the primary pursuit vessel and activated its lights and siren, in an effort to get the TOI

   to stop.     The pursuit continued for another 5 minutes and then the TOI ran out of fuel at

   approximately 0247 hours (approximate location N 26 42.048, W -79 47.632). The USCG was

   able to then take custody of the two individuals on the TO I. Once in custody, USBP Agent Esteves

   interviewed them and determined that they were both Bahamian nationals . The individual who

   was observed driving the boat self-identified as Donald Nehemiah WATSON with a date of birth

   of July 17, 1983. WATSON also provided Agent Esteves a Bahamian identification document

   bearing the same name. The passenger identified himself as Wainer Nathaniel Lumber with a date

   of birth of October 05 , 1995 . During the interv iew, Agent Esteves was told by the individuals that
Case 9:19-mj-08188-DLB Document 1 Entered on FLSD Docket 05/07/2019 Page 4 of 9




   they had left Freeport Bahamas and were doing a test run on the vessel and when they noticed they

   were running out of fue l they decided to head to West Palm Beach to re-fuel before heading back

   to the Bahamas.

          7.      Agent Esteves observed a black bag on the deck of the TOI and asked WATSON

   and Lumber to whom it belonged. Both men stated that the bag was already on the boat when they

   boarded it and that it did not belong to either of them . As the bag was taken from the TOI to the

   patrol vessel, a Bahamian passport fell out of it. Upon inspection, Agent Esteves noticed that the

   passport had a photo matching Lumber but it listed his name as Travis Jamaal MOSS and date of

   birth of January 26, 1995 . Post arrest processing performed by USBP agents revealed that the

   passenger who initially identified himself as Wainer Nathaniel Lumber was actually Travis Jamaal

   MOSS and that he had been previously deported in 2014.

          8.     The TOI was towed by PBSO to the USCG station located at 3300 Lakeshore Drive,

   Riviera Beach, FL 33404. Once at the USCG station, the TOI was searched, and an additional

   identification document was found bearing MOSS ' photo and name as well as a black Alcatel

   smart phone. At the USCG station, the black bag was further inspected and was found to contain

   three credit card encoding devices along with seventeen cards.    Ten out of the seventeen cards

   were found to be access cards, which could be upl oaded with information using the encoders. The

   cards were wrapped w ith a copy of MOSS' Bahamian voter registration card .

          9.     At approximately 1436 hours, WATSON was interviewed at the USBP station after

   he was read is ICE statement of rights form in English. WATSON explained to investigators that

   he understood his rights and was wi lling to answer questions. WATSON also signed the rights

   form. WATSON exp lained that he was tasked to bring TOI to Freeport and that it was going to

   be used to transport MOSS to the Un ited States. WATSON explained that he was hired to do this
Case 9:19-mj-08188-DLB Document 1 Entered on FLSD Docket 05/07/2019 Page 5 of 9




   by a man he knows as "Rasta" . He explained that the TOI was going to be driven by an unknown

   person but when that person backed out, "Rasta" asked WATSON to drive the boat with MOSS to

   the United States. WATSON stated that he was not sure how much he was going to receive for

   this trip, but he thought it was in the range of approximately $8,000 USD. WATSON expla ined

   that they left Freeport at approx imately 1600 hours on May 5, 2019 and that MOSS entered a

   waypoint in the GPS and set it as their destination . When the TOI was previously searched, agents

   took a photograph of the GPS screen that showed the GPS waypoint. WATSON confirmed the

   photo and he confirmed that was the destination that MOSS had inputted into the GPS. The

   waypoint is located just off the coast of West Palm Beach, FL.

           10.      WATSON explained that when the patrol vessel initially encountered and turned

   on their emergency lights and siren, his reaction was to flee. He explained that he understood he

   was involved in illegal activity and evaded arrest by driving the boat east for approximately 20

   minutes . WATSON also admitted knowingly attempting to bring MOSS unlawfully into the

   United States.

           11.      Based upon the forgoing, I subm it there is probable cause to believe that on or about

   May 6, 2019, upon the high seas and out of the jurisdiction of any particular State or district, and

   elsewhere, within Palm Beach County, in the Southern District of Florida, Donald WATSON

   brought an alien into the Unites States at a place other than a designated port of entry or place other

   than as designated by the Commissioner in violation of Title 8, United States Code, Section

   1324(a)(l)(A)(i). In addition, there is probable cause to believe that on or about May 6, 2019,

   upon the high seas and out of the jurisdiction of any particular State or district, and elsewhere,

   within Palm Beach County, in the Southern District of Florida, Donald WATSON failed to heave
Case 9:19-mj-08188-DLB Document 1 Entered on FLSD Docket 05/07/2019 Page 6 of 9




   when commanded to do so by a federal agent in violation Title 18, United States Code, Section

   2237(a)( l).



   FURTHER YOUR AFFIANT SA YETH NAUGHT.




   Subscribed and sworn to before me
   this 7 day of May, 2019.


   __j
     ~~v...,-~~~
               . c.c.~
   Dave Lee Brannon
                     .- a
                        :::______:===:::::=--­
   United States Magistrate Judge
Case 9:19-mj-08188-DLB Document 1 Entered on FLSD Docket 05/07/2019 Page 7 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          PENALTY SHEET

   Defendant's Name: DONALD NEHEMIAH WATSON



   Count #: I

   Alien Smuggling for Financial Gain

   Title 8, United States Code, Section 1324(a)(l )(A)(i)

   *Max. Penalty: 10 years ' impri sonment, 3 years supervised re lease, $25 0,000 fi ne, $ 100
   special assessment



   Count #: 2

   Failure to Heave

   Title 18, United States Code, Section 223 7(a)(l)

   *Max. Penalty:     5 years' imprisonment, 3 years superv ised release, $25 0,000 fine, $100 special
   assessment




   *Refers only to possible term of incarceration, does not include possible restitution, parole
   terms, or forfeitures that may be applicable.
   Case 9:19-mj-08188-DLB Document 1 Entered on FLSD Docket 05/07/2019 Page 8 of 9




                                 UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                CASE NUMBER: 19-MJ-          g 18/?    -DLB

                                          BOND RECOMMENDATION



DEFENDANT: Donald Nehemiah Watson

                  Pre-Trial Detention
                  (Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                                 ~s~
                                                              AUSAG~ry Schiller
                                                      By:




Last Known A d d r e s s : - - - - - - - - - - -




What Faci lity:          Palm Beach County Jail




Agent(s):                HSI Xavier A. Martinez
                         (FBI) (SECRET SERVICE)          (DEA)    (IRS) (ICE) (OTHER)
Case 9:19-mj-08188-DLB Document 1 Entered on FLSD Docket 05/07/2019 Page 9 of 9


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               No.          19-MJ- g 1 g 8 -DLB

   UNITE D STATES OF AMERICA

   V.                                                                         FILED BY _ _ _ D.C.
   Donald Nehemiah Watson,
                                                                                      MAY 07 2019
   ----------------------------~/                                                      ANGELA E. NOBLE
                                                                                      CLERK U.S. DIST. CT.
                                                                                      S.D. OF FLA. - W.P.B.


                                  CRIMINAL COVER SHEET

   I.    Did thi s matter originate from a matter pending in the Northern Region of the United
         States Attorney's Office prior to October 14, 2003?               Yes         x No

   2.    Did thi s matter originate from a matter pending in the Central Region of the United States
         Attorney's Office prior to September 1, 2007?                   Yes         x No




                                                      Respectfully Submitted,

                                                      ARlANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY


                                              By:     Is/ Gregory Schiller
                                                      GREGORY SCHILLER
                                                      Assistant United States Attorney
                                                      Florida Bar No. 0648477
                                                      U.S. ATTORNEY' S OFFICE - SDFL
                                                      500 S. Australian Ave.,
                                                      West Palm Beach, FL 33401
                                                      (56 1) 209-1045
                                                      Gregory.Schiller@usdoj .gov
